PER CURIAM:
Timothy Lloyd appeals the district court’s order accepting the recommendation of the magistrate judge and denying *532relief on his 42 U.S.C. § 1983 (2000) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Lloyd v. Vincent, No. CA-03-1546-4 (D.S.C. Sept. 10, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED